Public Utilities Commission, No. 97-1723-TP-CSS. This cause is pending before the court as an appeal from the Public Utilities Commission. On August 18, 1999, this court stayed further proceedings in this case and ordered the parties to file a notice with this court upon the resolution of ease No. C2-99-552 in the United States District Court for the Southern District of Ohio, Eastern Division.
IT IS ORDERED by the court, sua sponte, that the parties file a notice advising the court of the status of the federal ease, within 15 days of the date of this entry.